--------------------------------------------------------------------------------

EXHIBIT 10.1
 


TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This Twelfth Amendment to Loan and Security Agreement ("Twelfth Amendment") is
made as of the 19th day of September, 2012, by and between the entities set
forth on Exhibit "A" attached hereto, each a Delaware limited liability company,
(collectively "Borrower" and each an "Individual Borrower"), and both U.S. BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA
BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2006-C27 and WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED
HOLDERS OF BANC OF AMERICA COMMERCIAL MORTGAGE INC., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2006-4 (together, "Lender") as successor in
interest to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation ("GA").
 
R E C I T A L S:
 
WHEREAS, the entities set forth on Exhibit "B" attached hereto, each a Delaware
limited liability company, ("Original Borrower") and GA entered into that
certain Loan and Security Agreement dated June 9, 2006 ("Loan Agreement")
pursuant to which GA loaned Original Borrower the principal sum of
$295,000,000.00 ("Loan");
 
WHEREAS, the Loan Agreement has been amended by that certain First Amendment to
Loan and Security Agreement dated December 17, 2008, that certain Second
Amendment to Loan and Security Agreement dated December 30, 2008, that certain
Third Amendment to Loan and Security Agreement dated May 22, 2009, and that
certain Fourth Amendment to Loan and Security Agreement dated February 18, 2011,
and that certain Fifth Amendment to Loan and Security Agreement dated July 12,
2011 ("Fifth Amendment"), that certain Sixth Amendment to Loan and Security
Agreement dated December 30, 2011, that certain Seventh Amendment to Loan and
Security Agreement dated December 30, 2011, that certain Eighth Amendment to
Loan and Security Agreement dated March 20, 2012, that certain Ninth Amendment
to Loan and Security Agreement dated March 21, 2012, that certain Tenth
Amendment to Loan and Security Agreement dated March 27, 2012, and that certain
Eleventh Amendment to Loan and Security Agreement of approximately even date
herewith ("Eleventh Amendment");
 
WHEREAS, the Loan is evidenced by the Loan Documents.  The Loan Documents,
except for Amended and Restated Notes A-1 and A-2, were assigned, and Amended
and Restated Note A-2 was endorsed, to Wachovia Bank, National Association,
thereafter to Wells Fargo Bank, N.A., as Trustee for the Registered Holders of
Wachovia Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2006-C27, thereafter to Bank of America, N.A., as Trustee
for the registered holders of Wachovia Bank Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2006-C27, and thereafter
Lender replaced Bank of America, N.A. as Trustee, and Amended and Restated
Note A-1 was endorsed to Wachovia Bank, National Association and thereafter to
Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of America
Commercial Mortgage, Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-4;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, LNR Partners, LLC, a Florida limited liability company is the Special
Servicer of the Loan for each entity of Lender;
 
WHEREAS, Borrower has requested that Section 8.4 of the Loan Agreement,
previously amended by the Fifth Amendment, be further amended to allow for a
portion of the funds held by Lender in the LCR Deterioration Reserve Account be
released to Borrower; and
 
WHEREAS, pursuant to the provisions of the Eleventh Amendment, Borrower is
selling and receiving certain funds from the sale of Borrowers' real property
located in Newark, California.
 
NOW, THEREFORE, for and in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto consent and agree as follows:
 
1.   The above and foregoing Recitals are true and correct and incorporated
herein by reference thereto.
 
2.   Article XVII of the Loan Agreement is hereby amended to add the following
as Section 17.4:
 
    17.4       Severing Loan Documents.  As a result of an Event of Default, for
purposes of evidencing and enforcing its rights and remedies provided hereunder,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages, deeds of trust, deeds
to secure debt, and other security documents (the "Severed Loan Documents") in
such denominations and priorities as Lender shall determine in its sole
discretion.  Borrower shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender.  Borrower hereby absolutely and irrevocably appoints Lender as their
true and lawful attorney, coupled with an interest, in their name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) Business Days after notice has been given to
Borrower by Lender of Lender's intent to exercise its rights under such
power.  Borrower shall be obligated to pay the costs and expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents.  The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of June 9, 2006.
 
 
2

--------------------------------------------------------------------------------

 
 
3.   Section 16.5 of the Loan Agreement, as previously amended by the Fifth
Amendment, is further amended as follows:
 
         (a)     Promptly after the execution hereof by the parties hereto,
Lender shall apply all of the funds existing as of August 31, 2012 held in the
LCR Deterioration Reserve Account to the Loan, one-half (1/2) to Amended and
Restated Note A-1 and one-half (1/2) to Amended and Restated Note A-2, without
imposition of the otherwise applicable Yield Maintenance Premium.
 
                             (b)           (i)           On the last business
day of each calendar quarter, starting with the fourth (4th) calendar quarter of
2012, Lender shall apply all of the funds then held in the LCR Deterioration
Reserve Account to the Loan, one-half (1/2) to Amended and Restated Note A-1 and
one-half (1/2) to Amended and Restated Note A-2, without imposition of the
otherwise applicable Yield Maintenance Premium, until the cumulative sum of
$10,000,000.00 has been applied to the Loan.  In the event the Low LCR Cash
Sweep Period terminates before the $10,000,000.00 has been applied and then
recommences, then in that event, the application as aforesaid of the funds in
the LCR Deterioration Reserve Account shall recommence until the application of
the $10,000,000.00 has been satisfied or the LCR Cash Sweep Period is again
terminated.  In the event the Low LCR Cash Sweep Period terminates for a second
time before the $10,000,000.00 has been applied and then recommences, then in
that event, the application as aforesaid of the funds in the LCR Deterioration
Reserve Account shall recommence until the application of the $10,000,000.00 has
been satisfied or the LCR Cash Sweep Period is again terminated.  The
terminating and recommencing shall continue until the $10,000,000.00 has been
applied.
 
                     (ii)   On the last day of the calendar quarter in which the
funds applied pursuant to sub-section (i) above reaches $10,000,000.00, the
funds remaining then and thereafter in the LCR Deterioration Reserve Account in
said calendar quarter and on the last business day of each calendar quarter
thereafter, to and including the second (2nd) calendar quarter of 2014, shall be
released to Borrower until the cumulative sum of $10,000,000.00 has been
released to Borrower.
 
                      (iii)         While the provisions of sub-sections (i) and
(ii) above are in effect, there shall be a suspension of the release of funds
from the LCR Deterioration Reserve Account to Borrower for capital expenses as
set forth in Section 5 of the Fifth Amendment.
 
        (c)                      Upon application by Lender of the funds set
forth in sub-sections (a) and (b)(i) above, Lender shall readjust the Monthly
Debt Service Payment Amount utilizing the method set forth in Section 4.b.ii of
both of Amended and Restated Notes A-1 and A-2.
 
4.   All net proceeds paid to Borrower from the sale of their real property in
Newark, California (which shall not exceed $4,160,000.00), and all funds
released to Borrower pursuant to the provisions of sub-section 3.B.(ii) above
shall only be used to pay for usual and customary operating expenses of Borrower
and/or BlueLinx Corporation and/or BlueLinx Holdings, Inc., and shall not be
paid out as dividends or any other distribution (except to fund payment of said
usual and customary operating and maintenance expenses) to shareholders or
members of Borrower and/or BlueLinx Corporation and/or BlueLinx Holdings, Inc.,
and/or any other related Blue Linx entity.  Any such prohibited distribution
shall constitute a Monetary Default under the Loan Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
5.   In order to induce Lender to consent to the release of the Newark,
California, property from the lien of the Loan Documents and to enter into this
Twelfth Amendment, Borrower shall pay Special Servicer a fee of $250,000.00
simultaneous with the execution hereof by wire transfer of federal funds, from
Borrower's separate funds and not from the Holding Account or any sub-accounts
thereof held by Lender.
 
6.   Borrower hereby represents, warrants, acknowledges and covenants to and
with Lender that:
 
          (a)        To the best of Borrower's knowledge, no Event of Default or
Default under any of the Loan Documents has occurred and is continuing.
 
          (b)        As of the date hereof (but not as to any matters arising
hereafter), Borrower has no defenses, setoffs, claims, counterclaims or causes
of action of any kind or nature whatsoever against Lender or any of Lender's
predecessors in interest or any subsidiary of Lender or any of the past, present
and future officers, directors, contractors, employees, agents, servicers
(including, but not limited to, LNR Partners, LLC, and Wachovia Bank, National
Association), attorneys, representatives, participants, successors and assigns
of Lender and Lender's predecessors in interest (collectively, the "Lender
Partners") with respect to: (i) the Loan; (ii) the Loan Documents; (iii) any
other documents or instruments now or previously evidencing, securing or in any
way relating to the Loan; (iv) the administration or funding of the Loan; or (v)
the development, operation or financing of the Property. To the extent Borrower
would be deemed to have any such defenses, setoffs, claims, counterclaims or
causes of action as of the date hereof, Borrower waives and relinquishes them.
 
          (c)        Borrower acknowledges that as of the date hereof, the
outstanding principal balance of the Loan is $234,882,068.92 (exclusive of any
reduction on account of the sale of even date of the Newark, California
property).  In the event of an error or omission in the foregoing information,
neither Borrower nor Lender in any way prejudices their respective right and
entitlement to all monies lawfully due Lender and/or obligations regarding the
same.
 
          (d)        Borrower reaffirms and confirms the truth and accuracy of
all representations and warranties set forth in the Loan Documents as if made on
the date hereof, except to the extent such representations and warranties may be
subject to change in the ordinary course of Borrower's business (to the extent
permitted by the Loan Documents).
 
          (e)        To the best of Borrower’s knowledge, no representation or
warranty of Borrower in this Twelfth Amendment or of Guarantor or Maryland
Guarantor or Indemnitor executing a Joinder hereto contains any untrue statement
of material fact or intentionally omits to state a material fact necessary in
order to make such representations and warranties not misleading in any material
respect in light of the circumstances under which they are made.  Any breach by
Borrower or by any of the parties executing a Joinder hereto of any of the
representations, warranties or covenants set forth herein or any Joinder hereto,
after expiration of all applicable notice and cure periods, shall constitute an
Event of Default under the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
            (f)         All certifications set forth in the Borrower's
Certificate of even date are true and correct in all material respects.  The
Borrower/Lessor and Lessee Certificate by Borrower as Lessor and BlueLinx
Corporation as Lessee is true and correct in all material respects.
 
7.   Miscellaneous items:
 
7.1       Ratification.  Borrower hereby ratifies and confirms to Lender, as of
the date hereof that, except as otherwise expressly and specifically modified by
the terms of this Twelfth Amendment, all of the terms, representations,
warranties, covenants, indemnifications and provisions of the Note, the Loan
Agreement and the other Loan Documents are and shall remain in full force and
effect as legally and binding obligations of Borrower. Consent by Lender shall
not constitute or imply consent to any other amendment or modification of the
Loan Documents.
 
7.2       References.  All references in the Loan Documents to the Loan
Agreement shall mean the Loan Agreement, amended by the eleven (11) amendments
described in the second Whereas clause above, as further amended hereby.
 
7.3       Counterparts.  This Twelfth Amendment may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.
 
7.4       Successors and Assigns.  This Twelfth Amendment shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors and assigns.
 
7.5       Governing Law.  This Twelfth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York and any
applicable law of the United States of America.  The terms and conditions of
Section 19.3 of the Loan Agreement are hereby incorporated herein by this
reference, with the same force and effect as if set forth herein in their
entirety.
 
7.6       Waiver of Jury Trial.  BORROWER, GUARANTOR, MARYLAND GUARANTOR,
INDEMNITORS AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
TWELFTH AMENDMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION HEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, GUARANTOR, INDEMNITORS AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  BORROWER, GUARANTOR, MARYLAND
GUARANTOR, INDEMNITOR AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.
 
 
5

--------------------------------------------------------------------------------

 
 
7.7       No Modification.  No modification, amendment, extension, discharge,
termination or waiver of any provision of this Twelfth Amendment or of any other
Loan Document, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
 
7.8       Defined Terms.  Unless otherwise defined in this Twelfth Amendment,
terms defined in the Loan Agreement or in any of the other Loan Documents shall
have their defined meanings when used herein.
 


 


 
(Signature on following page)
 
 
6

--------------------------------------------------------------------------------

 


    IN WITNESS WHEREOF, Borrower and Lender, joined by Guarantor, Maryland
Guarantor and Indemnitor, have executed this Twelfth Amendment as of the day and
date first above written.
 
BORROWER



 
ABP AL (MIDFIELD) LLC
 
ABP AR (LITTLE ROCK) LLC
 
ABP CA (CITY OF INDUSTRY) LLC
 
ABP CA (NATIONAL CITY) LLC
 
XXXXXXXXXXXXXXXXXXXX
 
ABP CO I (DENVER) LLC
 
XXXXXXXXXXXXXXXXXXXX
 
XXXXXXXXXXXXXXXXXXXX
 
ABP CO II (DENVER) LLC
 
ABP FL (MIAMI) LLC
 
ABP FL (LAKE CITY) LLC
 
ABP FL (TAMPA) LLC
 
ABP FL (PENSACOLA) LLC
 
ABP GA (LAWRENCEVILLE) LLC
 
ABP FL (YULEE) LLC
 
ABP IL (UNIVERSITY PARK) LLC
 
ABP IA (DE MOINES) LLC
 
ABP KY (INDEPENDENCE) LLC
 
ABP IN (ELKHART) LLC
 
ABP MA (BELLINGHAM) LLC
 
ABP LA (SHREVEPORT) LLC
 
ABP ME (PORTLAND) LLC
 
ABP MD (BALTIMORE) SUBSIDIARY LLC
 
ABP MI (GRAND RAPIDS) LLC
 
ABP MI (DETROIT) LLC
 
ABP MN (MAPLE GROVE) LLC
 
XXXXXXXXXXXXXXXXXXXX
 
ABP MO (KANSAS CITY) LLC
 
ABP MO (BRIDGETON) LLC
 
ABP MS (PEARL) LLC
 
ABP MO (SPRINGFIELD) LLC
 
ABP NC (CHARLOTTE) LLC
 
ABP NC (BUTNER) LLC
 
ABP NJ (DENVILE) LLC
 
ABP LA (NEW ORLEANS) LLC
 
ABP NY (YAPHANK) LLC
 
XXXXXXXXXXXXXXXXXXXXXXXXX
 
ABP OK (TULSA) LLC
 
ABP OH (TALMADGE) LLC
 
ABP PA (ALLENTOWN) LLC
 
ABP OR (BEAVERTON) LLC
 
ABP SC (CHARLESTON) LLC
 
ABP PA (STANTON) LLC
 
ABP TN (ERWIN) LLC
 
ABP SD (SIOUX FALLS) LLC
 
ABP TN (MADISON) LLC
 
ABP TN (MEMPHIS) LLC
 
ABP TX (FORT WORTH) LLC
 
ABP TX (EL PASO) LLC
 
ABP TX (HOUSTON) LLC
 
ABP TX (HARLINGEN) LLC
 
ABP TX (SAN ANTONIO) LLC
 
ABP TX (LUBBOCK) LLC
 
ABP VA (VIRGINIA BEACH) LLC
 
ABP VA (RICHMOND) LLC
 
XXXXXXXXXXXXXXXXXXXX
 
ABP VT (SHELBURNE) LLC
 
ABP WI (WAUSAU) LLC

 

  Each entity listed above          
 
By:
/s/ H. Douglas Goforth       H. Douglas Goforth       Vice-President and
Secretary  



 
7

--------------------------------------------------------------------------------

 




 

  LENDER:       U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN
ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED
HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2006-C27      
By:
LNR Partners, LLC, a Florida limited liability company, as Attorney-in-Fact
          By: /s/ Arnold Shulkin     Name: Arnold Shulkin     Title: Vice
President           And               WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE
REGISTERED HOLDERS OF BANC OF AMERICA COMMERCIAL MORTGAGE INC., COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-4          
By:
LNR Partners, LLC, a Florida limited liability company and successor to LNR
Partners, Inc., a Florida corporation, as Attorney-in-Fact
            By: /s/ Arnold Shulkin     Name: Arnold Shulkin     Title: Vice
President

 
 
8

--------------------------------------------------------------------------------

 
 
Guarantor hereby acknowledges the modifications to the Loan Agreement made
herein and hereby ratifies and confirms to Lender, as of the date hereof, that
all of the terms, covenants, indemnifications and provisions of the Guaranty of
Recourse Obligations dated June 9, 2006 are and shall remain in full force and
effect without change except as otherwise expressly and specifically modified by
this Twelfth Amendment.
 

  GUARANTOR:             BLUELINX HOLDINGS, INC., a Delaware corporation        
       
 
By:
/s/ H. Douglas Goforth       H. Douglas Goforth       Chief Financial Officer
and Treasurer          

 
Maryland Loan Guarantor hereby acknowledges the modifications to the Loan
Agreement made herein and hereby ratifies and confirms to Lender, as of the date
hereof, that all of the terms, covenants, indemnifications and provisions of the
Guaranty dated June 9, 2006 are and shall remain in full force and effect
without change except as otherwise expressly and specifically modified by this
Twelfth Amendment.
 

  MARYLAND LOAN GUARANTOR:             ABP MD (BALTIMORE) LLC, a Delaware
limited liability company                
 
By:
/s/ H. Douglas Goforth       H. Douglas Goforth       Vice-President and
Secretary          

(Continued on following page)


 
9

--------------------------------------------------------------------------------

 


Indemnitor hereby acknowledges the modifications to the Loan Agreement and the
other Loan Documents as made herein and hereby ratify and confirm to Lender, as
of the date thereof, that all of the terms, covenants, indemnifications and
provisions of the Environmental Indemnity dated June 9, 2006 are and shall
remain in full force and effect without change except as otherwise expressly and
specifically modified by this Twelfth Amendment.
 

  INDEMNITOR:             BLUELINX HOLDINGS, INC., a Delaware corporation      
         
 
By:
/s/ H. Douglas Goforth       H. Douglas Goforth       Chief Financial Officer
and Treasurer          

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
BORROWER



 
ABP AL (MIDFIELD) LLC
 
ABP AR (LITTLE ROCK) LLC
 
ABP CA (CITY OF INDUSTRY) LLC
 
ABP CA (NATIONAL CITY) LLC
 
XXXXXXXXXXXXXXXXXXXXXXXX
 
ABP CO I (DENVER) LLC
 
XXXXXXXXXXXXXXXXXXXXXXXX
 
XXXXXXXXXXXXXXXXXXXXXXXX
 
ABP CO II (DENVER) LLC
 
ABP FL (MIAMI) LLC
 
ABP FL (LAKE CITY) LLC
 
ABP FL (TAMPA) LLC
 
ABP FL (PENSACOLA) LLC
 
ABP GA (LAWRENCEVILLE) LLC
 
ABP FL (YULEE) LLC
 
ABP IL (UNIVERSITY PARK) LLC
 
ABP IA (DE MOINES) LLC
 
ABP KY (INDEPENDENCE) LLC
 
ABP IN (ELKHART) LLC
 
ABP MA (BELLINGHAM) LLC
 
ABP LA (SHREVEPORT) LLC
 
ABP ME (PORTLAND) LLC
 
ABP MD (BALTIMORE) SUBSIDIARY LLC
 
ABP MI (GRAND RAPIDS) LLC
 
ABP MI (DETROIT) LLC
 
ABP MN (MAPLE GROVE) LLC
 
XXXXXXXXXXXXXXXXXXXXXXXX
 
ABP MO (KANSAS CITY) LLC
 
ABP MO (BRIDGETON) LLC
 
ABP MS (PEARL) LLC
 
ABP MO (SPRINGFIELD) LLC
 
ABP NC (CHARLOTTE) LLC
 
ABP NC (BUTNER) LLC
 
ABP NJ (DENVILE) LLC
 
ABP LA (NEW ORLEANS) LLC
 
ABP NY (YAPHANK) LLC
 
XXXXXXXXXXXXXXXXXXXXXXXXX
 
ABP OK (TULSA) LLC
 
ABP OH (TALMADGE) LLC
 
ABP PA (ALLENTOWN) LLC
 
ABP OR (BEAVERTON) LLC
 
ABP SC (CHARLESTON) LLC
 
ABP PA (STANTON) LLC
 
ABP TN (ERWIN) LLC
 
ABP SD (SIOUX FALLS) LLC
 
ABP TN (MADISON) LLC
 
ABP TN (MEMPHIS) LLC
 
ABP TX (FORT WORTH) LLC
 
ABP TX (EL PASO) LLC
 
ABP TX (HOUSTON) LLC
 
ABP TX (HARLINGEN) LLC
 
ABP TX (SAN ANTONIO) LLC
 
ABP TX (LUBBOCK) LLC
 
ABP VA (VIRGINIA BEACH) LLC
 
ABP VA (RICHMOND) LLC
 
XXXXXXXXXXXXXXXXXXXXXXXX
 
ABP VT (SHELBURNE) LLC
 
ABP WI (WAUSAU) LLC



 
11

--------------------------------------------------------------------------------

 


EXHIBIT "B"


ORIGINAL BORROWER





 
ABP AL (MIDFIELD) LLC
 
ABP AR (LITTLE ROCK) LLC
 
ABP CA (CITY OF INDUSTRY) LLC
 
ABP CA (NATIONAL CITY) LLC
 
ABP CA (NEWARK) LLC
 
ABP CO I (DENVER) LLC
 
ABP CA (RIVERSIDE) LLC
 
ABP CT (NEWTON) LLC
 
ABP CO II (DENVER) LLC
 
ABP FL (MIAMI) LLC
 
ABP FL (LAKE CITY) LLC
 
ABP FL (TAMPA) LLC
 
ABP FL (PENSACOLA) LLC
 
ABP GA (LAWRENCEVILLE) LLC
 
ABP FL (YULEE) LLC
 
ABP IL (UNIVERSITY PARK) LLC
 
ABP IA (DE MOINES) LLC
 
ABP KY (INDEPENDENCE) LLC
 
ABP IN (ELKHART) LLC
 
ABP MA (BELLINGHAM) LLC
 
ABP LA (SHREVEPORT) LLC
 
ABP ME (PORTLAND) LLC
 
ABP MD (BALTIMORE) SUBSIDIARY LLC
 
ABP MI (GRAND RAPIDS) LLC
 
ABP MI (DETROIT) LLC
 
ABP MN (MAPLE GROVE) LLC
 
ABP MN (EAGAN) LLC
 
ABP MO (KANSAS CITY) LLC
 
ABP MO (BRIDGETON) LLC
 
ABP MS (PEARL) LLC
 
ABP MO (SPRINGFIELD) LLC
 
ABP NC (CHARLOTTE) LLC
 
ABP NC (BUTNER) LLC
 
ABP NJ (DENVILE) LLC
 
ABP ND (NORTH FARGO) LLC
 
ABP NY (YAPHANK) LLC
 
ABP NM (ALBUQUERQUE) LLC
 
ABP OK (TULSA) LLC
 
ABP OH (TALMADGE) LLC
 
ABP PA (ALLENTOWN) LLC
 
ABP OR (BEAVERTON) LLC
 
ABP SC (CHARLESTON) LLC
 
ABP PA (STANTON) LLC
 
ABP TN (ERWIN) LLC
 
ABP SD (SIOUX FALLS) LLC
 
ABP TN (NASHVILLE) LLC
 
ABP TN (MEMPHIS) LLC
 
ABP TX (FORT WORTH) LLC
 
ABP TX (EL PASO) LLC
 
ABP TX (HOUSTON) LLC
 
ABP TX (HARLINGEN) LLC
 
ABP TX (SAN ANTONIO) LLC
 
ABP TX (LUBBOCK) LLC
 
ABP VA (VIRGINIA BEACH) LLC
 
ABP VA (RICHMOND) LLC
 
ABP WA (WOODINVILLE) LLC
 
ABP VT (SHELBURNE) LLC
 
ABP WI (WAUSAU) LLC

 
12

 